



















VISA DIRECTORS
DEFERRED COMPENSATION PLAN
(Effective as of January 28, 2014)







--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
 
 
Page
ARTICLE 1 DEFINITIONS
1
ARTICLE 2 ELIGIBILITY, ELECTION, COMMENCEMENT
3
 
2.1
Eligibility
3
 
2.2
Election Requirements
3
 
2.3
Commencement of Participation
3
ARTICLE 3 DEFERRALS, CREDITING AND DEBITING ACCOUNTS
3
 
3.1
Deferred Compensation
3
 
3.2
Election to Defer Compensation
3
 
3.3
Withholding of Deferral Amounts
4
 
3.4
Dividends
4
 
3.5
Selection of Deemed Investments
4
 
3.6
Crediting and Debiting Accounts
4
 
3.7
Vesting
4
ARTICLE 4 PRE-TERMINATION SURVIVOR BENEFIT
5
 
4.1
Pre-Termination Survivor Benefit
5
 
4.2
Payment of Pre-Termination Survivor Benefit
5
ARTICLE 5 TERMINATION BENEFIT
5
 
5.1
Termination Benefits
5
 
5.2
Payment of Termination Benefit
5
 
5.3
Death Prior to Payment of Termination Benefits
5
ARTICLE 6 BENEFICIARY DESIGNATION
5
 
6.1
Beneficiary
5
 
6.2
Beneficiary Designation
5
 
6.3
No Beneficiary Designation
5
 
6.4
Doubt as to Beneficiary
5
ARTICLE 7 TERMINATION, AMENDMENT, OR MODIFICATION
6
 
7.1
Termination
6
 
7.2
Amendment
6
 
7.3
Effect of Payment
6
ARTICLE 8 ADMINISTRATION
6
 
8.1
Committee Duties
6
 
8.2
Agents
6
 
8.3
Binding Effect of Decisions
6
 
8.4
Indemnity of Committee
6
 
8.5
Board Information
7


i

--------------------------------------------------------------------------------



TABLE OF CONTENTS

ARTICLE 9 CLAIMS PROCEDURE
7
 
9.1
Presentation of Claim
7
 
9.2
Notification of Decision
7
 
9.3
Review of a Denied Claim
7
 
9.4
Decision on Review
8
 
9.5
Legal Action
8
 
9.6
Arbitration
8
ARTICLE 10 TRUST
9
 
10.1
Establishment of Trust
9
 
10.2
Interrelationship of the Plan and the Trust
9
ARTICLE 11 MISCELLANEOUS
10
 
11.1
Unsecured General Creditor
10
 
11.2
Non-Assignability
10
 
11.3
Adjustments to Stock
10
 
11.4
Coordination with Other Benefits
10
 
11.5
Terms
10
 
11.6
Captions
10
 
11.7
Governing Law
10
 
11.8
Notice
10
 
11.9
Successors
11
 
11.10
Spouse’s Interest
11
 
11.11
Validity
11
 
11.12
Payment to Minors and Certain Other Persons
11
 
11.13
Court Order
11
 
11.14
Payment in the Event of Taxation
11
 
11.15
Specified Employees
11


ii

--------------------------------------------------------------------------------



INTRODUCTION
The purpose of the Visa Directors Deferred Compensation Plan is to provide
deferred compensation benefits to members of the Visa Inc. Board of Directors
who are subject to federal income tax in the United States.
ARTICLE 1
DEFINITIONS
For purposes hereof, unless otherwise clearly apparent from the context, the
following phrases or terms shall have the following indicated meanings:
1.1    “Account Balance” shall mean, with respect to each Elective Deferral
Account, the Annual Deferral Amount for a Plan Year as credited or debited in
accordance with Sections 3.5 and 3.6, as applicable.
1.2    “Administrator” shall mean the person, or persons, appointed by the
Committee to assist in the administration of the Plan in accordance with its
provisions.
1.3    “Annual Deferral Amount” shall mean that portion of a Director’s fees
payable in cash that the Director elects to have, and that is, deferred, in
accordance with Article 3 for a Plan Year.
1.4    “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 6, that are entitled to receive
benefits under the Plan upon death of a Participant.
1.5    “Beneficiary Designation Form” shall mean the form established from time
to time by the Administrator whereby a Participant designates one or more
Beneficiaries.
1.6    “Board” shall mean the Board of Directors of the Company.
1.7    “Change in Control” shall mean a change in ownership or effective control
of the Company effected through any of the following transactions: (i) a merger,
consolidation or other reorganization approved by the Company’s members, unless
securities representing more than fifty percent (50%) of the total combined
voting power of the voting interest of the successor entity are immediately
thereafter beneficially owned, directly or indirectly and in substantially the
same proportion, by the persons who beneficially owned the Company’s outstanding
membership interests immediately prior to such transaction; (ii) the sale,
transfer or other disposition of all or a substantial portion of the Company’s
assets that have a total gross fair market value equal to or more than 50% of
the total gross fair market value of all of the assets of the Company
immediately before such acquisition; or (iii) the complete liquidation or
dissolution of the Company.
1.8    “Claimant” shall have the meaning set forth in Section 9.1.
1.9    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated thereunder from time to time.
1.10    “Committee” shall mean the Compensation Committee of the Board, or a
successor committee appointed and designated as such by the Board.
1.11    “Company” shall mean Visa Inc. or any successor thereto.

1

--------------------------------------------------------------------------------



1.12    “Deemed Investment” shall mean the investment vehicles described in
Sections 3.5 and 3.6.
1.13    “Director” shall mean a member of the Board who is subject to federal
income tax in the United States.
1.14    “Election Form” shall mean the form established from time to time by the
Administrator whereby a Participant makes an election under the Plan.
1.15    “Elective Deferral Account” shall mean the bookkeeping entry that is
utilized solely as a device for the measurement and determination of the amount
to be paid to a Participant pursuant to the Plan attributable to the Annual
Deferral Amount for a Plan Year.
1.16    “Employee” shall mean any employee of the Company or a Related Company.
1.17    “Fair Market Value” means the fair market value of a share of Stock as
determined by the Committee by the reasonable application of such reasonable
valuation method as the Committee deems appropriate; provided, however, that if
the Shares are readily tradable on an established securities market, Fair Market
Value on any date shall be the last sale price reported for the Stock on such
market on such date or, if no sale is reported on such date, on the last date
preceding such date on which a sale was reported.
1.18    “Participant” shall mean a Director who elects to participate in the
Plan in accordance with the terms and conditions of the Plan. A Director who
becomes a Participant shall remain a Participant until full payment of his or
her Account Balances.
1.19    “Plan” shall mean the Visa Directors Deferred Compensation Plan, as it
may be amended from time to time and as set forth in its entirety in this
document.
1.20    “Plan Year” shall be the calendar year.
1.21    “Pre-Termination Survivor Benefit” shall mean the benefit described in
Article 4.
1.22    “Related Company” shall mean a corporation which is a member of a
controlled group of corporations within the meaning of section 414(b) of the
Code of which the Company is a component member and an unincorporated trade or
business which is under common control within the meaning of section 414(c) of
the Code with the Company.
1.23    “Separation from Service” shall occur if a Participant ceases to be a
Director, provided that it is reasonably anticipated based on the facts and
circumstances that the Participant will perform no further services thereafter
for the Company and any Related Company as a Director, an Employee or an
independent contractor other than as a Director. If a Director becomes an
Employee, a Separation from Service shall not occur until the Participant has
incurred a “termination of employment” from the Company and any Related Company.
A Participant incurs a “termination of employment” on the date it is reasonably
anticipated based on the facts and circumstances that the Participant will
perform no further services after that date or that the level of bona fide
services he or she would perform after that date (whether as an Employee or an
independent contractor) would permanently decrease to no more than 20 percent of
the average level of bona fide services performed (whether as an Employee or an
independent contractor) over the immediately preceding 36 month period (or the
full period of services if the Participant has been providing services for less
than 36 months). For periods during which a Participant is on a paid bona fide
leave of absence, he or she is treated as providing bona fide services at a
level equal to the level of services that he or she would have been required to
perform to receive the compensation paid with respect to such leave of absence.
Periods during which a Participant is on an unpaid bona fide leave of absence
are disregarded for purposes of determining whether a Participant

2

--------------------------------------------------------------------------------



has incurred a termination of employment. A leave of absence constitutes a bona
fide leave of absence only if there is a reasonable expectation that the
Participant will return to perform services.
1.24    “Stock” shall mean Class A common stock, par value $0.0001 per share, of
the Company (including any new, additional or different stock or securities
resulting from any change in corporate capitalization).
1.25    “Stock Unit” shall mean a notational unit representing the right to
receive an amount in cash equal to the Fair Market Value of a share of Stock (or
of a fractional share of Stock, as applicable).
1.26    “Termination Benefit” shall mean the benefit described in Article 5.
1.27    “Trust” or “Trust Agreement” shall mean the Visa Deferred Compensation
Plan Trust Agreement, as amended from time to time, if any, that is entered into
between the Company and the Trustee in connection with the Visa Deferred
Compensation Plan and the Plan.
1.28    “Trustee” shall mean the trustee under the Trust.
ARTICLE 2
ELIGIBILITY, ELECTION, COMMENCEMENT
2.1    Eligibility. Eligibility to participate in the Plan shall be limited to
Directors who are not Employees.
2.2    Election Requirements. As described in Section 3.2, an election to
participate in the Plan shall be timely made on an Election Form and shall
specify: (i) the amount of Director fees to be deferred; and (ii) the time of
payment as set forth in Section 5.2.
2.3    Commencement of Participation. Provided a Director has met all election
requirements described in Section 2.2 within 30 days of his initial eligibility
to participate in the Plan and other nonqualified deferred compensation plans
treated as a single plan with this Plan under section 409A of the Code, that
individual shall commence participation in the Plan upon the timely completion
of those requirements. If a Director’s initial election to defer compensation
pursuant to Section 3.2 is not received within the required 30 day period, such
individual shall not be eligible to participate in the Plan until the first day
of the Plan Year following the date such election requirements are first met.
ARTICLE 3
DEFERRALS, CREDITING AND DEBITING ACCOUNTS
3.1    Deferred Compensation. A Participant may elect to defer the fees payable
in cash to the Participant for services as a Director.
3.2    Election to Defer Compensation. A Participant shall make a deferral
election by timely filing an Election Form in accordance with the
Administrator’s rule and procedures. If no Election Form is timely filed for a
Plan Year, no Annual Deferral Amount shall be withheld for that Plan Year.
Subject to such generally applicable exceptions as may be authorized by the
Administrator and applicable law, a Participant’s election to defer compensation
for services performed during a Plan Year must be filed before the later of
(i) the last day of the immediately preceding Plan Year, or (ii) 30 days after
the date the Participant is first eligible to participate in the Plan and other
nonqualified deferred compensation plans treated as a single plan with this Plan
under section 409A of the Code.

3

--------------------------------------------------------------------------------



3.3    Withholding of Deferral Amounts. For each Plan Year, the Annual Deferral
Amount shall be withheld and credited to the Participant’s Elective Deferral
Account for such Plan Year at the time(s) the Director fees would otherwise be
paid to the Participant.
3.4    Dividends. Stock Dividends and Non-Stock Dividends (as defined below)
payable with respect to Stock Units allocated to Participant’s Elective Deferral
Accounts shall be deferred in accordance with the Participant’s deferral
election made in connection with the Participant’s deferral of Directors’ fees
to which such Stock Units relate. Stock Dividends and Non-Stock Dividends
payable with respect to Stock Units allocated to a Participant’s Elective
Deferral Accounts shall be credited by the Administrator to the Participant’s
Elective Deferral Accounts in the form of additional Stock Units or fractional
Stock Units as of the date on which the Company makes such a distribution to its
stockholders, as follows:
(a)    In the event of a Stock dividend distributable with respect to Stock
underlying the Stock Units credited to such Participant’s Elective Deferral
Accounts (“Stock Dividends”), the Participant’s Elective Deferral Accounts shall
be credited with an additional number of Stock Units equal to such Stock
Dividend ; and
(b)    In the event of a cash dividend or other non-Stock amount distributable
with respect to Stock underlying the Stock Units credited to such Participant’s
Elective Deferral Accounts (“Non-Stock Dividends”) the Participant’s Elective
Deferral Accounts shall be credited with an amount in cash equal to such
Non-Stock Dividend.
Alternatively, the Administrator, in its discretion, may provide for Stock
Dividends or Non-Stock Dividends to be credited to a Participant’s Elective
Deferral Accounts in a different manner.
3.5    Selection of Deemed Investments. The Committee shall select the Deemed
Investments that are available to measure the amounts to be credited under
Section 3.6 based on each Participant’s directions regarding the specific Deemed
Investments allocable from time to time to the Participant’s Elective Deferral
Accounts. Deemed Investments shall be for bookkeeping purposes only, and the
Company shall not be obligated to invest in the Deemed Investments, or to
acquire or maintain any actual investment. The Committee may provide for a
Deemed Investment in Stock and any amounts allocated to a Deemed Investment in
Stock shall be Stock Units for purposes of this Plan and may not be subsequently
allocated to any other Deemed Investment.
3.6    Crediting and Debiting Accounts. The Administrator shall determine, in
its discretion, the exact times and methods for crediting an Elective Deferral
Accounts with changes in value of its Deemed Investments and debiting any
distributions allocated thereto. The Committee may, at any time, change the
timing or methods for such credits and debits; provided that the times and
methods in effect at any particular time shall be uniform among all Participants
and Beneficiaries; provided, however, that any amounts allocated to a Deemed
Investment in Stock shall be credited with earnings and debited with losses as
Stock Units and for purposes of determining a Participant’s Termination Benefit
or amount to be distributed in accordance with Section 7.1, the amounts
allocated to a Participant’s Deemed Investment in Stock shall be deemed to have
a value equal to the aggregate then Fair Market Value of the Stock subject to
the Participant’s Stock Units as of the date of the Participant’s Separation
from Service or distribution under Section 7.1, as applicable.
3.7    Vesting. A Participant shall at all times have a fully vested and
nonforfeitable interest in his or her Annual Deferral Amount and Elective
Deferral Accounts.

4

--------------------------------------------------------------------------------



ARTICLE 4
PRE-TERMINATION SURVIVOR BENEFIT
4.1    Pre-Termination Survivor Benefit. If a Participant dies before Separation
from Service, the Participant’s Beneficiary shall receive, as a Pre-Termination
Survivor Benefit, the Participant’s Account Balances.
4.2    Payment of Pre-Termination Survivor Benefits. The Pre-Termination
Survivor Benefit shall be paid in a lump sum within 90 days following the
Participant’s death.
ARTICLE 5
TERMINATION BENEFIT
5.1    Termination Benefits. When a Participant has a Separation from Service,
the Participant shall receive, as a Termination Benefit, the Participant’s
Account Balances.
5.2    Payment of Termination Benefit. Subject to Section 11.15, a Participant’s
Termination Benefit shall be paid in a lump sum in cash either (i) within 90
days following the date of the Participant’s Separation from Service, or (ii) on
the next following January 1 following the Participant’s Separation from
Service, as previously elected by the Participant in the Election Form. If no
election was made, the Participant’s Termination Benefit shall be paid in a lump
sum within 90 days following the date of the Participant’s Separation from
Service.
5.3    Death Prior to Payment of Termination Benefits. If a Participant dies
after Separation from Service, but before the Termination Benefit is paid, the
Participant’s unpaid Termination Benefit shall be paid in a lump sum to the
Participant’s Beneficiary within 90 days following the Participant’s death.
ARTICLE 6
BENEFICIARY DESIGNATION
6.1    Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary (both primary as well as contingent) to receive
any benefits payable to such Beneficiary under the Plan upon the death of a
Participant.
6.2    Beneficiary Designation. A Participant shall designate his or her
Beneficiary on a Beneficiary Designation Form in accordance with the
Administrator’s rules and procedures, as in effect from time to time.
6.3    No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 6.1 and 6.2 above, or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be his or her surviving spouse. If the Participant has no surviving
spouse, the benefits remaining under the Plan shall be paid to the Participant’s
issue upon the principle of representation and if there is no such issue, to the
Participant’s estate.
6.4    Doubt as to Beneficiary. If the Administrator has any doubt as to the
proper Beneficiary to receive payments pursuant to this Plan, the Administrator
shall have the right, exercisable in its sole and absolute discretion, to cause
such payments to be withheld until the matter is resolved.

5

--------------------------------------------------------------------------------



ARTICLE 7
TERMINATION, AMENDMENT, OR MODIFICATION
7.1    Termination. The Company reserves the right to terminate the Plan by
action of the Board within 12 months of a Change in Control of the Company. Upon
such Change in Control and termination of the Plan, Participants’ Account
Balances and all account balances of all other nonqualified deferred
compensation plans treated as a single plan with this Plan under section 409A of
the Code shall be paid in a lump sum within 90 days after the date of Plan
termination, subject to any applicable limitations of section 409A of the Code.
In addition, the Company reserves the right to terminate this Plan at any time
effective with respect to any Plan Year that commences subsequent to the date
action is taken by the Company to terminate this Plan. In the event the Plan is
terminated, no further deferrals shall be made after the effective date of the
Plan’s termination, and payment of each Participant’s Account Balances shall be
made in accordance with the payment provisions of Articles 4 and 5. The
preceding provisions of this Section 7.1 to the contrary notwithstanding, the
Company may in its discretion terminate the Plan effective as of a date that is
prior to the first day of a subsequent Plan Year and provide for accelerated
payments of all amounts credited on behalf of all Participants upon a
termination of the Plan to the extent such termination and acceleration of
payments satisfies the applicable requirements upon the termination of a plan
pursuant to Code Section 409A.
7.2    Amendment. The Committee may, at any time, amend or modify the Plan in
whole or in part; provided, however, that no amendment or modification shall be
effective to decrease a Participant’s Account Balances at the time of such
amendment, calculated as though the Participant had experienced a Separation
from Service as of the effective date of the amendment or modification.
7.3    Effect of Payment. The full payment of the applicable benefit under the
Plan shall completely discharge all obligations to a Participant under the Plan.
ARTICLE 8
ADMINISTRATION
8.1    Committee Duties. The Plan shall be administered by the Committee. The
Committee shall also have the discretion and authority to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of the Plan and decide or resolve any and all questions,
including but not limited to, interpretations of the Plan and entitlement to or
amount of benefits under the Plan, as may arise in connection with the Plan. Any
Committee member (or person appointed by the Committee as Administrator) must
recuse himself or herself on any matter of personal interest to such member (or
person) that comes before the Committee.
8.2    Agents. In the administration of the Plan, the Committee may, from time
to time, engage agents, including the Administrator, and delegate to them such
administrative duties as it sees fit and may from time to time consult with
counsel who may be counsel to the Company.
8.3    Binding Effect of Decisions. The decision or action of the Committee, or
the Administrator, as applicable, with respect to any question arising out of or
in connection with the administration, interpretation and application of the
Plan and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.
8.4    Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee and the Administrator against any and all claims,
losses, damages, expenses, or liabilities arising from any action or failure to
act with respect to the Plan, except in the case of willful misconduct by the
Committee or any of its members or any person serving as Administrator.

6

--------------------------------------------------------------------------------



8.5    Board Information. To enable the Committee to perform its functions, to
the extent necessary the Board shall supply full and timely information to the
Committee on all matters relating to the cash compensation payable to the
Participants, the date and circumstances of the death or Separation from Service
of the Participants, and such other pertinent information as the Committee may
reasonably require.
ARTICLE 9
CLAIMS PROCEDURE
9.1    Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 90 days after such notice was received by the
Claimant. The claim must state with particularity the determination desired by
the Claimant. All other claims must be made within 180 days of the date on which
the event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.
9.2    Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, and shall notify the Claimant in writing but not later
than 90 days (180 days if the Committee determines special circumstances apply):
(a)    That the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or
(b)    That the Committee has reached a conclusion contrary, in whole or in
part, to the Claimant’s requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:
(i)    the specific reason(s) for the denial if the claim, or any part of it;
(ii)    specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;
(iii)    a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and
(iv)    an explanation of the claim review procedure set forth in Section 9.3
below and a statement of the Claimant’s right to bring a civil action under
section 502 of ERISA following an adverse benefit determination upon review.
9.3    Review of a Denied Claim. Within 90 days after receiving a notice from
the Committee that a claim has been denied, in whole or in part, a Claimant (or
the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. Thereafter, the
Claimant (or the Claimant’s duly authorized representative):
(a)    may review pertinent documents;
(b)    may submit written comments or other documents; and
(c)    will be provided, upon request and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant to the
Claimant’s claim.

7

--------------------------------------------------------------------------------



9.4    Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless special circumstances require additional time, in
which case the Committee’s decision must be rendered within 120 days after such
date. Such decision must be written in a manner calculated to be understood by
the Claimant, and it must contain:
(a)    specific reasons for the decision;
(b)    specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and
(c)    a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the Claimant’s claim.
9.5    Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 9 is a mandatory prerequisite to a Claimant’s right to commence any
arbitration proceeding with respect to any claim for benefits under this Plan.
9.6    Arbitration. Any claim or controversy which the parties are unable to
resolve themselves, and which is not resolved through the claims procedure set
forth in this Article 9, including any claim arising out of, connected with, or
related to the formation, interpretation, performance, or breach of any
provision of the Plan, and any claim or dispute as to whether a claim is subject
to arbitration, shall be submitted to and resolved exclusively by expedited
binding arbitration by a single arbitrator in accordance with the following
procedures:
(a)    In the event of a claim or controversy subject to this arbitration
provision, the complaining party shall promptly send written notice to the other
party identifying the matter in dispute and the proposed remedy. Following the
giving of such notice, the parties shall meet and attempt in good faith to
resolve the matter. In the event the parties are unable to resolve the matter
within 21 days, the parties shall meet and attempt in good faith to select a
single arbitrator acceptable to both parties. If a single arbitrator is not
selected by mutual consent within 10 business days following the giving of the
written notice of dispute, an arbitrator shall be selected from a list of nine
persons each of whom shall be an attorney who is either engaged in the active
practice of law or a recognized arbitrator and who, in either event, is
experienced in serving as an arbitrator in disputes between employers and
employees, which list shall be provided by the main San Francisco office of
either JAMS, the American Arbitration Association (“AAA”) or the Federal
Mediation and Conciliation Service. If, within three business days of the
parties’ receipt of such list, the parties are unable to agree upon an
arbitrator from the list, then the parties shall each strike names alternatively
from the list, with the first to strike being determined by the flip of a coin.
After each party has had four strikes, the remaining name on the list shall be
the arbitrator. If such person is unable to serve for any reason, the parties
shall repeat this process until an arbitrator is selected.
(b)    Unless the parties agree otherwise, within 90 days of the selection of
the arbitrator, a hearing shall be conducted before such arbitrator at a time
and a place agreed upon by the parties. In the event the parties are unable to
agree upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within 30 days
of the conclusion of the arbitration hearing, the arbitrator shall issue an
award, accompanied by a written decision explaining the basis for the
arbitrator’s award.
(c)    In any arbitration hereunder, the Company shall pay all administrative
fees of the arbitration and all fees of the arbitrator, except that the
Participant or Beneficiary may, if he/she/it wishes,

8

--------------------------------------------------------------------------------



pay up to one-half of those amounts. Each party shall pay its own attorneys’
fees, costs, and expenses, unless the arbitrator orders otherwise. The
prevailing party in such arbitration, as determined by the arbitrator, and in
any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses, and attorneys’ fees. The arbitrator shall have no
authority to add to or to modify the Plan, shall apply all applicable law, and
shall have no lesser and no greater remedial authority than would a court of law
resolving the same claim or controversy. The arbitrator shall, upon an
appropriate motion, dismiss any claim without an evidentiary hearing if the
party bringing the motion establishes that it would be entitled to summary
judgment if the matter had been pursued in court litigation. The parties shall
be entitled to discovery as follows. Each party may take no more than three
depositions. The Company may depose the Participant or Beneficiary plus two
other witnesses, and Participant or Beneficiary may depose the Company, within
the meaning of Rule 30(b)(6) of the Federal Rules of Civil Procedure, plus two
other witnesses. Each party may make such reasonable document discovery requests
as are allowed in the discretion of the arbitrator.
(d)    The decision of the arbitrator shall be final, binding, and
non-appealable, and may be enforced as a final judgment in any court of
competent jurisdiction.
(e)    Notwithstanding the foregoing, and unless otherwise agreed between the
parties, either party may, in an appropriate matter, apply to a court for
provisional relief, including a temporary restraining order or preliminary
injunction, on the ground that the arbitration award to which the applicant may
be entitled may be rendered ineffectual without provisional relief.
(f)    Any arbitration hereunder shall be conducted in accordance with the
Federal Arbitration Act; provided, however, that, in the event of any
inconsistency between the rules and procedures of the Act and the terms of the
Plan, the terms of the Plan shall prevail.
(g)    If any of the provisions of this Section 9.6 are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Section 9.6, and this
Section 9.6 shall be reformed to the extent necessary to carry out its
provisions to the greatest extent possible and to insure that the resolution of
all conflicts between the parties, including those arising out of statutory
claims, shall be resolved by neutral, binding arbitration. If a court should
find that the provisions of this Section 9.6 are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.
(h)    The parties do not agree to arbitrate any putative class action or any
other representative action. The parties agree to arbitrate only the claim(s) of
a single Participant.
ARTICLE 10
TRUST
10.1    Establishment of Trust. The Company may transfer over to the Trust such
assets, if any, as the Committee determines, from time to time and in its sole
discretion, are appropriate.
10.2    Interrelationship of the Plan and the Trust. The provisions of the Plan
shall govern the rights of a Participant to receive distributions pursuant to
the Plan. The provisions of the Trust shall govern the rights of the Participant
and the creditors of the Company to the assets transferred to the Trust. The
Company shall at all times remain liable to carry out its obligations under the
Plan with respect to the Participants. The Company’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust. Any such distribution shall reduce the Company’s obligations under the
Plan.

9

--------------------------------------------------------------------------------



ARTICLE 11
MISCELLANEOUS
11.1    Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable right or interest in or
claim to any property or assets of the Company. Any and all of the Company’s
assets shall be, and remain, the general and unrestricted assets of the Company.
The Company’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future and the sole interest of a
Participant or a Participant’s Beneficiary shall be as a general creditor of the
Company.
11.2    Non-Assignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage, or
otherwise encumber, transfer, hypothecate, or convey in advance of actual
receipt, the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are expressly declared to be nonassignable and
non-transferable. No part of the amounts payable shall, prior to actual payments
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony, or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.
11.3    Adjustments to Stock. In the event of any corporate event or transaction
(including a change in the Stock or the capitalization of the Company), such as
a reclassification, recapitalization, merger, consolidation, reorganization
(whether or not such reorganization comes within the definition of such term in
Section 368 of the Code), issuance of warrants or rights, dividend or other
distribution (whether in the form of cash, stock or other property), stock split
or reverse stock split, spin-off, split-up, combination or exchange of shares,
repurchase of shares, or other like change in corporate structure, partial or
complete liquidation of the Company or distribution (other than normal cash
dividends) to stockholders of the Company, or any similar corporate event or
transaction, the Committee shall substitute or adjust, as applicable, the
number, class and kind of securities subject to Stock Units, in order to prevent
dilution or enlargement of Participants’ rights under the Plan.
11.4    Coordination with Other Benefits. The benefits provided to a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
Directors. The Plan shall supplement and shall not supersede, modify, or amend
any other such plan or program except as may otherwise be expressly provided.
11.5    Terms. Whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.
11.6    Captions. The captions of the articles, sections, and paragraphs of the
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.
11.7    Governing Law. The provisions of the Plan shall be construed and
interpreted according to the laws of the State of California.
11.8    Notice. Any notice or filing required or permitted to be given to the
Committee under the Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail to:
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY
ATTN: CHAIRMAN OF THE COMPENSATION COMMITTEE
P.O. Box 8999


10

--------------------------------------------------------------------------------



San Francisco, CA 94128-8999
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Any notice or filing required or permitted to be
given to a Participant under the Plan shall be sufficient if in writing and
hand-delivered, or sent by, mail, to the last known address of the Participant.
11.9    Successors. The provisions of the Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant, the
Participant’s Beneficiaries, and their permitted successors and assigns.
11.10    Spouse’s Interest. A Participant’s Beneficiary designation shall be
deemed automatically revoked if the Participant names a spouse as Beneficiary
and the spouse subsequently dies prior to the Participant. The interest in the
benefits hereunder of a spouse of a Participant who has predeceased the
Participant shall automatically pass to the Participant and shall not be
transferable by such spouse in any manner, including but not limited to such
spouse’s will.
11.11    Validity. In case any provision of the Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but the Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.
11.12    Payments to Minors and Certain Other Persons. If the Committee
determines in its discretion that a benefit under the Plan is to be paid to a
minor, a person declared incompetent or to a person incapable of handling the
disposition of that person’s property, the Committee may direct payment of such
benefit to the guardian, legal representative, or person having the care and
custody of such minor, incompetent, or incapable person. The Committee may
require proof of minority, incompetency, incapacity, or guardianship, as it may
deem appropriate prior to distribution of the benefit. Any payment of a benefit
shall be a payment for the account of the Participant and the Participant’s
Beneficiary, as the case may be, and shall be a complete discharge of any
liability under the Plan for such payment amount.
11.13    Court Order. The Committee may authorize any payments directed by a
domestic relations court order (as defined in section 414(p)(1)(B) of the Code).
11.14    Payment in the Event of Taxation. If, for any reason, all or any
portion of a Participant’s benefit under the Plan becomes taxable to the
Participant prior to receipt, the Participant may petition the Committee for a
distribution of assets sufficient to meet the Participant’s tax liability
(including additions to tax, penalties, and interest). Upon the grant of such a
petition, which grant shall not be unreasonably withheld, the Company shall pay
to the Participant an amount equal to that Participant’s federal, state, and
local tax liability associated with such taxation (which amount shall not exceed
the Participant’s Account Balances), which liability shall be measured by using
that Participant’s then current highest federal, state, and local marginal tax
rate, plus the rates or amounts for the applicable additions to tax, penalties,
and interest. If the petition is granted, the tax liability payment shall be
made within ninety days of the date when the Participant’s petition is granted.
Such payment shall reduce the benefits to be paid under the Plan.
11.15    Specified Employees. If a Participant becomes an Employee and at the
time to pay the Participant’s Termination Benefit the Participant is a
“specified employee” (using the default provisions of Section 1.409A-1(i) of the
Treasury Regulations) and the deferral of the payment of the Termination Benefit
is necessary in order to prevent any accelerated or additional tax under
section 409A of the Code, then the Company will defer the payment of such
benefit (without any reduction in such benefit ultimately paid to the
Participant) until the earliest of (a) the Participant’s death following the
date of the

11

--------------------------------------------------------------------------------



Participant’s Separation from Service or (b) the date that is six (6) months
following the Participant’s Separation from Service.
IN WITNESS WHEREOF, the Company has adopted this Visa Directors Deferred
Compensation Plan effective as of January 28, 2014.
VISA INC.

Dated: April 21, 2014                By: /s/ Michael Ross
Michael Ross


    



12